NOT FOR PUBLICATION
                                   File Name: 08a0283n.06
                                     Filed: May 20, 2008

                                           No. 07-2010

                           UNITED STATES COURT OF APPEALS
                                FOR THE SIXTH CIRCUIT


GARY TYSON,

                Plaintiff-Appellant,
                                                    ON APPEAL FROM THE
v.                                                  UNITED STATES DISTRICT
                                                    COURT FOR THE EASTERN
DEPARTMENT OF VETERANS                              OF MICHIGAN
AFFAIRS, dba Veterans Administration
Medical Center, Ann Arbor, Michigan,

            Defendant-Appellee.
_____________________________________/

BEFORE:         GUY, SUHRHEINRICH and GIBBONS, Circuit Judges.

         PER CURIAM: Plaintiff-Appellant, Gary Tyson, appeals the district court’s dismissal of

his claim for medical malpractice against the Department of Veteran Affairs d/b/a Veterans

Administration Medical Center, Ann Arbor, Michigan, as barred by sovereign immunity under the

Federal Tort Claims Act, 28 U.S.C. §§ 1346, 1402, 2401-02, 2411-12, 2671-80 (FTCA). The district

court held that the doctor in question was not an employee of the VA but rather the agent of a

contractor and the waiver of sovereign immunity for government employees under the FTCA did not

apply.

         Having reviewed the record, the parties’ briefs, the relevant law, and having heard oral

argument, we AFFIRM the judgment of the district court on the basis of its opinions dated June 26,

2007, and July 24, 2007.
-2-